Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Restriction
Restriction rejection is here withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 41-52 and 66-102 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (US 20080125972).
Regarding claim 41, Neff disclose a communication system for a vehicle, comprising: 
a. a rangefinder to calculate a distance between the vehicle and an object (paragraph, lines 10-16); 
b. a vehicle speed sensor to sense a speed of the vehicle (paragraph 46, lines 1-12); 
c. a response device that generates an alert (paragraph 76, lines 5-10); and 
d. a control device coupled to the rangefinder, the vehicle speed sensor, and the response device, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor and operates the response device in a manner dependent on the signal received from the range finder and the vehicle speed sensor (paragraph 83, lines 1-32). 
Regarding claim 70, Neff disclose a communication device for a vehicle comprising: 

b. a vehicle speed sensor to sense a speed of the vehicle (paragraph 46, lines 1-12); 
c. a response device activation circuit for generating an alert to a driver of the vehicle (paragraph 76, lines 5-10); and 
d. a control device coupled to the rangefinder, the vehicle speed sensor, and the response device activation circuit, wherein the control device receives a signal from the rangefinder and the vehicle speed sensor and operates the response device in a manner dependent on the signal received from the range finder and the vehicle speed sensor (paragraph 83, lines 1-32).
Regarding claim 87, Neff disclose a communication method for a vehicle, comprising: 
a. using a rangefinder to calculate a distance between the vehicle and an object (paragraph 46, lines 1-12); 
b. sensing a speed of the vehicle (paragraph 46, lines 1-12); 
c. based on the speed of the vehicle and the distance between the vehicle and the object (paragraph 46, lines 1-12), operating a response device to generate an alert (paragraph 76, lines 5-10).
Regarding claims 42, 71, 88, Neff disclose the limitations indicated above and further disclose wherein the object is a leading vehicle (Fig. 2C and paragraph 89, lines 8-14). 
Regarding claims 43, 72, 89, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe following distance between the vehicle and the leading vehicle (paragraph 47, lines 12-18). 
Regarding claims 44, 73, 90, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe closure rate between the vehicle and the leading vehicle (paragraph 84, lines 16-32). 

Regarding claims 46, 75, 92, Neff disclose the limitations indicated above and further disclose wherein the range finder uses trigonometry methods and is one or more of a stadiamettric range finder, parallax range finder, and a coincidence range finder (paragraph 39, lines 6-13). 
Regarding claims 47, 76, 93, Neff disclose the limitations indicated above and further disclose wherein the range finder is pointable in the same direction of travel as the lead vehicle (Fig. 2c). 
Regarding claims 48, 77, 94, Neff disclose the limitations indicated above and further disclose wherein the object is a following vehicle (Fig 4c). 
Regarding claims 49, 78, 95, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe distance between the vehicle and the following vehicle (paragraph 76, lines 5-10). 
Regarding claims 50, 79, 96, Neff disclose the limitations indicated above and further disclose wherein the response device generates an alert to indicate an unsafe closure rate of the following vehicle (paragraph 56, lines 12-18). 
Regarding claims 51, 80, 97, Neff disclose the limitations indicated above and further disclose wherein the range finder is pointable in the same direction as the following vehicle as the vehicle is making a turn (paragraph 56, lines 12-18).
Regarding claims 52, 81, 98, Neff disclose the limitations indicated above and further disclose further comprising a speed control system coupled to the control device, wherein the control device operates the speed control system in a manner dependent on the signal received from the range finder and the vehicle speed sensor (paragraph 67, lines 8-19). 

Regarding claims 67, 84, 100, Neff disclose the limitations indicated above and further disclose wherein the rangefinder is pointable in the same direction of travel as the lead vehicle as the lead vehicle is making a turn (paragraph 56, lines 12-18). 
Regarding claims 68, 85, 101, Neff disclose the limitations indicated above and further disclose wherein the rangefinder is pointable in the same direction of travel as the following vehicle as the following vehicle is making a turn (Fig. 2c). 
Regarding claims 69, 86, 102, Neff disclose the limitations indicated above and further disclose wherein the rangefinder comprises an accelerometer to determine direction and degree of turn (paragraph 56, lines 12-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663